DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-12 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 7, the phrase “the angle” should be changed to -- an angle --.
In claim 3, line 1, the phrase “the number” should be changed to -- a number --.
In claim 4, line 1, the phrase “the number” should be changed to -- a number --.  In line 2, (two occurrences) what is the word “it” referring to?  Please clarify.  In line 3, what is the word “its” referring to?  Please clarify.
In claim 5, line 1, the phrase “the number” should be changed to -- a number --.  In line 2, what is the word “it” referring to?  Please clarify.  In line 3, what is the word “it” referring to?  Please clarify.  In line 3, what is the word “its” referring to?  Please clarify.
 In claim 6, line 1, the phrase “the number” should be changed to -- a number --.  In line 2, what is the word “it” referring to?  Please clarify.  In line 3, what is the word “it” referring to?  Please clarify.  In line 3, what is the word “its” referring to?  Please clarify.
In claim 8, line 1, the phrase “the number” should be changed to -- a number --.  In line 2, what is the word “it” referring to?  Please clarify.  In line 3, what is the word “it” referring to?  Please clarify.  In line 3, what is the word “its” referring to?  Please clarify.

In claim 11, line 2, the phrase “the number” should be changed to -- a number --.  In line 3, what is the word “it” referring to?  Please clarify.  In line 3, what is the word “it” referring to?  Please clarify.  In line 4, what is the word “its” referring to?  Please clarify.  In line 6, the phrase “the number” should be changed to -- a number --.  In line 7, what is the word “it” referring to?  Please clarify.  In line 7, what is the word “it” referring to?  Please clarify.  In line 8, what is the word “its” referring to?  Please clarify.  In line 9, it appears the word -- diagonal -- should be inserted before the phrase “symmetry axis”.  
In claim 12, line 2, the phrase “the number” should be changed to -- a number --.  In line 3, what is the word “it” referring to?  Please clarify.  In line 3, what is the word “it” referring to?  Please clarify.  In line 4, what is the word “its” referring to?  Please clarify.  In line 6, the phrase “the number” should be changed to -- a number --.  In line 7, what is the word “it” referring to?  Please clarify.  In line 7, what is the word “it” referring to?  Please clarify.  In line 8, what is the word “its” referring to?  Please clarify.  In line 9, it appears the word -- diagonal -- should be inserted before the phrase “symmetry axis”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 14, it is unclear if the phrase “a transversal symmetry axis” a different transversal symmetry axis than the one claimed in lines 4-5 of claim 1.  If it is the same, than the phrase is vague since it is unclear if the “a transversal symmetry axis” is referring to the first transversal symmetry axis or the second transversal symmetry axis.  Please clarify and amend accordingly.  In lines 15-16, it is unclear if the phrase “a diagonal symmetry axis” a different diagonal symmetry axis than the one claimed in line 6 of claim 1.  If it is the same, than the phrase is vague since it is unclear if the “a diagonal symmetry axis” is referring to the first diagonal symmetry axis or the second diagonal symmetry axis.  Please clarify and amend accordingly.
In claim 4, line 2, the phrase “one symmetry axis” is vague.  Is this referring to the first transversal symmetry axis or the second transversal symmetry axis or the first diagonal symmetry axis or the second diagonal symmetry axis?  Please clarify.
In claim 5, line 2, it is unclear if the phrase “a diagonal symmetry axis” a different diagonal symmetry axis than the one claimed in line 6 of claim 1.  If it is the same, than the phrase is vague since it is unclear if the “a diagonal symmetry axis” is referring to the first diagonal symmetry axis or the second diagonal symmetry axis.  Please clarify and amend accordingly.
In claim 6, line 2, it is unclear if the phrase “a transversal symmetry axis” a different transversal symmetry axis than the one claimed in lines 4-5 of claim 1.  If it is the same, than the 
In claim 8, line 2, it is unclear if the phrase “a diagonal symmetry axis” a different diagonal symmetry axis than the one claimed in line 6 of claim 1.  If it is the same, than the phrase is vague since it is unclear if the “a diagonal symmetry axis” is referring to the first diagonal symmetry axis or the second diagonal symmetry axis.  Please clarify and amend accordingly.
In claim 10, line 3, the phrase “one symmetry axis” is vague.  Is this referring to the first transversal symmetry axis or the second transversal symmetry axis or the first diagonal symmetry axis or the second diagonal symmetry axis?  Please clarify.  In line 7, it is unclear if the phrase “a diagonal symmetry axis” a different diagonal symmetry axis than the one claimed in line 6 of claim 1.  If it is the same, than the phrase is vague since it is unclear if the “a diagonal symmetry axis” is referring to the first diagonal symmetry axis or the second diagonal symmetry axis.  Please clarify and amend accordingly.
In claim 11, first of all, it appear this claim should be depended on claim 9 to provide the approximate structure for claiming the inner mass elements and the outer mass elements.  In line 3, it is unclear if the phrase “a diagonal symmetry axis” a different diagonal symmetry axis than the one claimed in line 6 of claim 1.  If it is the same, than the phrase is vague since it is unclear if the “a diagonal symmetry axis” is referring to the first diagonal symmetry axis or the second diagonal symmetry axis.  Please clarify and amend accordingly.  In line 7, it is unclear if the phrase “a diagonal symmetry axis” a different diagonal symmetry axis than the one claimed in line 6 of claim 1.  If it is the same, than the phrase is vague since it is unclear if the “a diagonal symmetry axis” is referring to the first diagonal symmetry axis or the second diagonal symmetry axis.  Please clarify and amend accordingly.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 13 of copending U.S. Application No. 16/406,603 (Kuisma). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 2-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending U.S. Application No. 16/406,603 (Kuisma) in view of either U.S. Patent Application Publication 2016/0341552 (Kub et al.) and U.S. Patent Application Publication 2015/0211855 (Ruohio) or U.S. Patent 6,539,804 (Iwata)
With regards to claims 2-6, Kub et al. discloses the features and limitations of the mass elements claimed in these claims and would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to have employ the structural arrangements and characteristics of Kub et al. to the system of Kuisma without departing from the scope of the invention and would not have alter and/or change the operation and/or performance of the vibrational mode of the vibrating ring.
With regards to claim 7-8, Iwata discloses the features and limitations of the mass elements claimed in these claims and would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to have employ the structural arrangements and characteristics of Iwata to the system of Kuisma without departing from the scope of the invention and would not have alter and/or change the operation and/or performance of the vibrational mode of the vibrating ring.
With regards to claims 9-12, Kub et al. and Iwata, using its teachings and concepts, suggest to have set such structural arrangements and configurations as in these claims to the system of Kuisma are considered to have been a matter of optimization and choice possibilities 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0341552 (Kub et al.).
	With regards to claim 1, Kub et al. discloses a gyroscope comprising, as illustrated in Figures 1-19, a ring gyroscope 100,1700 (paragraphs [0068],[0094]; Figures 1,17A); a substantially circular and flexible ring 112,1710 (e.g. outer shuttle, ring) which defines a ring plane, and which is flexibly suspended from a substrate 430 (paragraph [0085]; Figure 4) so that the ring can undergo shape oscillation in the ring plane (Figure 4); the ring 112,1710 comprises first and second transversal symmetry axes (e.g. first transversal symmetry axis is from left side of page to right side of page while second transversal symmetry axis is from top side of page to bottom side page of Figure 1 or Figure 17A) in the ring plane which are orthogonal to each other; the ring 112,1710 also comprises first and second diagonal symmetry axes (e.g. first diagonal symmetry axis is from top left corner of page to bottom right corner of page while second diagonal symmetry axis is from top right corner of page to bottom left corner of page of Figure 1 or Figure 17A) in the ring plane which are orthogonal to each other where an angle between each transversal symmetry axis and the adjacent diagonal symmetry axis is 45°; one 
	With regards to claim 2, Kub further discloses all mass 102,1702 elements are located inside the ring 112,1710.  (See, as observed in Figures 1,17A).
	With regards to claim 3, Kub further discloses the number of mass elements 102,1702 is 4N, where N is an integer greater than zero, and the mass elements are distributed symmetrically with respect to both the transversal and diagonal symmetry axes.  (See, paragraph [0108]; as observed in Figures 1,17A).
	With regards to claim 4, Kub further discloses the number of mass elements 102,1702 is eight such that each mass element is placed so that it crosses one symmetry axis, so that it is symmetric in relation to that symmetry axis, and so that its bridge connector 106,664 is centered on that symmetry axis.  (See, paragraph [0108]; as observed in Figures 1,6D,6E,17A,17C).
	With regards to claim 5, Kub further discloses the number of mass elements is 102,1702 four such that each mass element is placed so that it crosses a diagonal symmetry axis, so that it is symmetric in relation to that diagonal symmetry axis, and so that its bridge connector 
	With regards to claim 6, Kub further discloses the number of mass elements is four 102,1702 such that each mass element is placed so that it crosses a transversal symmetry axis, so that it is symmetric in relation to that transversal symmetry axis, and so that its bridge connector 106,664 is centered on that symmetry axis.  (See, paragraph [0108]; as observed in Figures 1,6D,6E,17A,17C).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0167642 (Kuang et al.).
With regards to claim 1, Kuang et al. discloses an inertial sensor comprising, as illustrated in Figures 1-15, a ring gyroscope 20 (Figure 6A); a substantially circular and flexible ring 24 (paragraph [0041]) which defines a ring plane, and which is flexibly suspended from a substrate (paragraph [0054]) so that the ring can undergo shape oscillation in the ring plane (Figures 7A-7B); the ring comprises first and second transversal symmetry axes (e.g. first transversal symmetry axis is from left side of page to right side of page while second transversal symmetry axis is from top side of page to bottom side page of Figure 6A) in the ring plane which are orthogonal to each other and the ring also comprises first and second diagonal symmetry axes (e.g. first diagonal symmetry axis is from top left corner of page to bottom right corner of page while second diagonal symmetry axis is from top right corner of page to bottom left corner of page of Figure 6A) in the ring plane which are orthogonal to each other where an angle between each transversal symmetry axis and the adjacent diagonal symmetry axis is 45°; one or more primary piezoelectric split transducers (paragraph [0042]) configured to drive the ring into resonance oscillation, placed on first sectors of the ring; one or more secondary piezoelectric split transducers (paragraph [0042]; Figure 6A) configured to sense the oscillation of the ring, placed on one or more second sectors of the ring; each first sector crosses a 
	With regards to claims 2-6, Kuang et al. further discloses these features and limitations as presently claimed.  (See, as observed in Figure 6A).

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0211855 (Ruohio).
With regards to claim 1, Ruohio discloses a ring gyroscope comprising, as illustrated in Figures 1-6, a ring gyroscope 100 (Figure 1); a substantially circular and flexible ring 102 which defines a ring plane, and which is flexibly suspended from a substrate so that the ring can undergo shape oscillation in the ring plane (Figure 5); the ring comprises first and second transversal symmetry axes (e.g. first transversal symmetry axis is from left side of page to right side of page while second transversal symmetry axis is from top side of page to bottom side page of Figure 1) in the ring plane which are orthogonal to each other; the ring also comprises first and second diagonal symmetry axes (e.g. first diagonal symmetry axis is from top left corner of page to bottom right corner of page while second diagonal symmetry axis is from top right corner of page to bottom left corner of page of Figure 1) in the ring plane which are orthogonal to each other where an angle between each transversal symmetry axis and the adjacent diagonal symmetry axis is 45°; one or more primary piezoelectric split transducers (paragraphs [0038]-[0039]; Figures 4A-4C) configured to drive the ring into resonance oscillation, placed on first sectors of the ring; one or more secondary piezoelectric split 
With regards to claim 9, Ruohio further discloses the mass elements comprise inner mass elements 108,110,112,114 which are located inside the ring 102 and outer mass elements 140,142,144,146 which are located outside the ring.  (See, as observed in Figure 1).

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,539,804 (Iwata).
With regards to claim 1, Iwata discloses a rate sensor comprising, as illustrated in Figures 1-13, a ring gyroscope 1; a substantially circular and flexible ring 15 which defines a ring plane, and which is flexibly suspended from a substrate 29 (Figure 11) so that the ring can undergo shape oscillation in the ring plane (Figure 4); the ring 15 comprises first and second transversal symmetry axes (e.g. first transversal symmetry axis is from left side of page to right side of page while second transversal symmetry axis is from top side of page to bottom side page of Figure 1) in the ring plane which are orthogonal to each other; the ring 15 also comprises first and second diagonal symmetry axes (e.g. first diagonal symmetry axis is from top left corner of page to bottom right corner of page while second diagonal symmetry axis is from top right corner of page to bottom left corner of page of Figure 1) in the ring plane which are orthogonal to each other where an angle between each transversal symmetry axis and the 
	With regards to claims 2-3 and 5-8, Iwata further discloses these features and limitations as presently claimed.  (See, as observed in Figures 1-2,6a-6c,7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0341552 (Kub et al.) in view of U.S. Patent 6,539,804 (Iwata)

Iwata discloses a rate sensor comprising, as illustrated in Figures 1-13, a ring gyroscope 1; a substantially circular and flexible ring 15 which defines a ring plane; four or more mass elements 21 which form a symmetrical mass distribution is attached to the ring from a bridge connector 22 such that all mass elements are located outside the ring (as observed in Figure 1).  (See, column 2, line 34 to column 8, line 67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing all mass elements are located outside the ring as suggested by Iwata to the system of Kub et al. is considered to have been a matter of optimization and choice possibilities since Iwata teaches the mass elements may be located outside the ring (as observed in Figures 1,10) or may extend inwardly from the ring (column 3, lines 46-54; Figure 9) and this would not have alter and/or change the operation and/or performance of the vibrational mode of the vibrating ring whether the mass elements are positioned outside the ring or inside the ring.  (See, column 3, lines 46-54; column 3, lines 7-17 of Iwata).
	With regards to claim 8, Iwata further discloses the number of mass elements 21 is four such that each mass element is placed so that it crosses a diagonal symmetry axis, so that it is symmetric in relation to that diagonal symmetry axis, and so that its bridge connector is centered on that symmetry axis.  (See, as observed in Figure 1).
With regards to claim 9, Kub et al. does not disclose the mass elements comprise inner mass elements which are located inside the ring and outer mass elements which are located outside the ring.  However, as set forth, Iwata suggest the mass elements 21 may be located outside the ring (as observed in Figures 1,10) or may extend inwardly from the ring (column 3, lines 46-54; Figure 9), to have set such structural arrangements and configurations to provide inner mass elements which are located inside the ring and outer mass elements 
	With regards to claims 10-12, Kub et al. does not disclose such features and limitations as in the claims.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability to use the teachings and concepts (e.g. inner mass elements and outer mass elements; column 3, lines 46-54; Figures 1,9,10 ) as disclosed by Iwata to modified Kub et al. since to have set such structural arrangements and configurations as in these claims are considered to have been a matter of optimization and choice possibilities without departing from the scope of the invention and would not have alter and/or change the operation and/or performance of the vibrational mode of the vibrating ring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited as prior art disclose, particularly Mitani et al. and Weinberg, a non-ring gyroscope comprising mass elements and transducers while Fujimoto et al. and Kempe disclose a ring gyroscope comprising mass elements and transducers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861